                              UN ITED STA TES D ISTRICT COU RT
                              SOU TH ERN D ISTR ICT O F FLO RIDA

                           CivilN o.17-80732-ClV -M arra/M atthewm an

RAV IK AD IYA LA ,individually,and asthe
assignee ofCRED IT UN ION M ORTGA GE
U TILITY BAN C,lN C.,an lllinois corp.,

       Plaintiff,                                                     FILED BY                   D.C,

VS.                                                                           SEF 29 2219
                                                                             ANGELA E.NOBLE
M ARK JOHN PU PK E,etal.,                                                    CLERK U S DISX CX
                                                                             s.D.oF/LA.-w.RB.
       Defendants.
                                                    /


 O RD ER O N A C CO UN TA NT-C LIEN T PR IVILEG E FR AU D EX C EPT IO N A FTER JN
                        CA M ERA R EVIEW O F D O CU M EN TS

       TH IS CA U SE w aspreviously before the Courtupon the Parties'JointM otion A sking the

Court to Test, Through ln Cam era Review , the Claim s of Privilege A sserted A gainst the

ProductionofCertainDocumentsgDE 150).ThismatterwasreferredtotheundersignedbyUnited
StatesDistrictJudgeKenneth A.M arra.SeeDE 359.On Septem ber5,2019,theCourtentered a

PaperlessOrdergranting themotion requesting in camera review.(DE 1521.Defendants,M ark
JohnPupkeandM arieMollyPupke(sr efendants'')submitted,viathumbclriveandviaemail,the
docum entsto the undersigned's cham bers as required.

                                              BAC K G R O UN D

       On or about June 21, 2019,Plaintiff,Ravi Kadiyala Céplaintiff'),served a former
defendantin this action,John P.M illerl, withasubpoenaducestecum.(DE 150,p.11.Thereafter,


lJohn P. M illerandJohnP.M illerCPA ,P.A .,wereformerlydefendantsinthiscase.H owever,aN oticeofSettlem ent
Defendantsfiled aM otionforProtectiveOrdergDE 1261.TheCourtheldahearingonthematter
on July 25,2019.O n July 26,2019,the Courtentered an O rderw hich,in relevantpart,granted in

partanddeniedinparttheM otionforProtectiveOrder.(DE 141).IntheOrder,theCourtlimited
the scope ofthe subpoena and required thatcounselfor both parties and counsel for M r.M iller

t'confer and arrange a procedure that perm its D efendants' counsel to determ ine on a

pre-production basis whether any of the docum ents are privileged.''Id.at p.3.The Courtalso

statedthattslilfDefendantshaveagood-faithbeliefthatanyofthedocumentsareprivileged,they
shallcreate a privilege log in com pliance w ith the LocalR ules.lfthe parties calm otresolve the

matter,they can bring theissuetotheCourtforresolution.''Id

       Thepartiesconferred anddetermined aprocedureforproductionofthedocuments.(DE
150,p.21.AfterDefendants'counselreviewed thedocuments,cotmselproducedtheresponsive
documentsto Plaintiffscounsel,alongwith aprivilegelog.1d.Defendantswithheld 109 pagesof

docum ents on the basis ofaccountant-clientprivilege.Id O n A ugust 18,2019,D efendants also

producedtoPlaintiff'scounsellimitedInttlitQuickbooksreportsthatwerecreatedbyDefendants'
counsel;Defendants'counseldid not,however,produce the actual,tmredacted Quickbooks
reports.1d.atp.3.

       ln theParties'motion requesting in camera review,PlaintiffarguesthatSsthere isno basis

here forD efendants to w ithhold any docum entorfile thatM r.M illerhasproduced in response to

Plaintiff's Subpoena upon a claim thatitis protected from disclosure to PlaintiffK adiyala by the

accountant-clientprivilege.''gDE 150,p.3J.AccordingtoPlaintiftltheaccountant-clientprivilege


betweenPlaintiffandtheMillerDefendantswasfiledonMay 10,2019.(DE 111).Thereaher,onM ayl6,2019,
PlaintifffiledaStipulationforOrderofDismissalwithPrejudiceastotheMillerDefendants(DE 114).TheCourtthen
enteredanOrderofDismissalastotheMillerDefendantsonMay31,2019(DE 116).
does not apply because Stplaintiff intends to use this m aterial to show that D efendants w ere

involved in a fraud.''1d.

       Defendants,on the otherhand,contend thatthe m aterials in the privilege 1og are properly

w ithheld and privileged because the docum ents w ould neverhave been disclosed to third parties,

and Defendants theaccountant'sclients do notwish to waivetheprivilege.gDE 150,p.4).
W ithregardtothe.qbb(Quickbooks)file,Defendantassertsthattsthisdocumentisspecialinthat
accessw as only provided to the M illerD efendants in an advisory role and the file itselfw as never

intended to be disclosed to third parties.Furtherm ore, given the nature of the file,it poses an

additionalevidentiary concern to Defendants.''1d.

                                             DISCU SSIO N

       The Court, sitting in diversityjurisdiction,appliesthe substantive law of the forum
state,Florida.SeeMesa v.Clarendon Nat.lns.Co.,799 F.3d 1353, 1358 (11th Cir.2015);
Montanezv.fibertyMut.FireIns.Co.,No.18-ClV-80788-RAR,2019W L 3302308,at*3(S.D.
Fla.July 23,2019).Secticm 90.5055,FloridaStatutes,setsforth theaccountant-clientprivilege.
The statute statesin relevantpartthat

       A clienthas a privilege to refuse to disclose,and to presentany otherperson from
       disclosing,the contents of contidentialcom m unications w ith an accountantwhen
       such other person learned of the com m unications because they w ere m ade in the
       rendition of accounting services to the client. This privilege includes other
       confidentialinform ation obtained by the accountantfrom the clientforthe purpose
       ofrendering accounting advice.


Fla.Stat.j90.5055(2).ifA communication between anaccountantand the accountant'sclientis
(contidential'ifitisnotintended to bedisclosedtothird personsotherthan:(1)thoseto whom
disclosure isin furtherance ofthe rendition ofaccounting servicesto theclient;(orl(2)those
reasonably necessary forthe transm ission ofthe com m unication.'' F.D .LC.v.Kaplan,2015 W L

5474489,at *3 (M .D.Fla.Sept. 16,zolsltciting Fla.Stat. j 90.5055(1)(c)).çd'l-o invoke
the accountant-clientprivilege;courts generally require partiesto dem onstrate the aforem entioned

elem ents and to also provide a privilege 1og to the extentthatany docum entsw ere w ithheld from

production.''TIC Park Ctr.9,LLC v.Cabot,No.16-24569-C1V,2017W L 9988745,at*9 (S.D.
Fla.June9,2017).
       There are exceptionsto the accountant-clientprivilege.Forexam ple,the privilege doesnot

existwhentsgtlheservicesofthe accountantwere soughtorobtained to enableoraidanyoneto
commitorplan tocommitwhattheclientknew orshould haveknown wasacrimeorfraud.''j
90.5055(4)(a).ThisistheexceptionreliedonbyPlaintiffwhentheyarguethattheprivilegedoes
notprotectthedocumentsandQuickbooksfileatissue.
       The Courthasreviewed the documentslisted in theprivilegelog (DE 150-11.Thetwo
letters (GK 000019-000022          and     GK 000042-43), the          internal intake      form
(GK 000171-GK 000272),andtheQuickbooksfile(GK 000629)arecommunicationsbetween
an accountant,M r.M iller,and D efendants.Furtherm ore,itisclearfrom a review ofthe docum ents

thatthey w ere notintended to be disclosed to third persons.Thus,the only w ay thatPlaintiffw ould

beentitled to production ofthedocumentsisiftheservicesofM r.M illerweresoughtorobtained

to enable oraid D efendants to com m itorplan to com m itfraud.

       There is a scarcity of case 1aw in the Eleventh Circuit on the application of the fraud

exception to the accountant-clientprivilege.The only federalcase cited by Plaintiffin the Parties'

m otion forin camera review isM ultinationalForce drO bsetwers v.Arrow Air,lnc.,662 F.Supp.

162(S.D.Fla.1987).lnthatcase,thecourtfoundthattheaccountant-clientprivilegedidnotapply

                                                4
becauseittheveryheartofthePlaintiffscase''wasthatthedefendanthadfraudulentlyinducedthe

plaintiffto enterintoacontract.1d.at163.Additionally,thecourtappeared togivecredencetothe

plaintiff's argum entthataftidavits filed in the case could be proved false,so the docum ents at

issuemightevidenceafraudonthecourt.1d.Thecourtexplained,Stlwlhileconcededlythereisa
dearth of legalauthority intem reting this statute,this Courtconcludes that the present facts

com port w ithin the legislative intent and fall w ithin the fraud exception. This conclusion is

buttressed by analogy to sim ilar privileges.''fJ.A s explained below ,the M ultinationalForce dr

Observers v.Arrow Air,Inc.case isfactually sim ilarto the case athand.

       The Court has also considered Jeld-W en, Inc. v. N ebula Glass lnt'l Inc., N o.

07-22326-C1V,2008 W L 11333314(S.D.Fla.Feb.26,2008),whichtheCourtdiscovered upon
conducting independent research. ln Jeld-W en, the court agreed that the accountant-client

privilege is not absolute and acknowledged the existence of the fraud exception.ld at #3.

H owever,the courtfound thatthe fraud exception did notapply underthe specitic factsofthe case

because the plaintiff's various fraud counts had been dism issed by the courton a number of

occasions.161Thecourtdeclinedtoisstrip(adefendant)oftheaccountant-clientprivilegebasedon
thislimitedfraud exception.''1d.Interestingly,evenwhilerejectingtheplaintiffsargumentthat
the accountant-client privilege did not apply, the court considered the fraud exception and

seem ingly implied thatthe fraud exception would apply in cases where a plaintiffhad alleged

legitim ate fraud claim s in the com plaint.

       The Courttinds thatthe court's logic in M ultinationalForce (frObservers in analogizing

the fraud exception to the attorney-client privilege w ith the fraud exception to the

accountant-client privilege to be correct and reasonable.            detennining whether the
crime-fraudexceptiontotheattomey-clientprivilegeapplies,tigfjirst,theremustbeaprimafacie
show ing thatthe clientw asengaged in crim inalorfraudulentconductwhen he soughtthe advice

ofcounsel,thathe w as planning such conductw hen he soughtthe advice of counsel,orthathe

comm itted acrim eorfraud subsequentto receiving thebenefitofcounsel'sadvice.''ln re Grand

Jury Investigation,842 F.2d 1223,1226 (11thCir.1987).Sisecond,theremustbeashowingthat
the attorney's assistance w as obtained in furtherance ofthe crim inalorfraudulentactivity orw as

closelyrelated to it.''1d.;seealso Blake v.Batmasian,No.15-CV-81222,2017 W L 10059251,at

*10(S.D.Fla.Oct.5,2017),reportandrecommendationadopte4 No.15-81222-C1V,2018W L
3829803(S.D.Fla.Aug.9,2018)
       Thiscase is m uch m ore sim ilarto M ultinationalForce drObservers than to Jeld-W en,lnc.

Here,Plaintiffhasexplicitlyalleged fraudagainstDefendantsintheComplaint(DE 1).Through
the allegations in the Complaint,Plaintiff has made a prim a facie showing of fraud and has

sufficiently alleged thattheassistance ofthe accountant,M r.M iller,w asobtained in furtherance of

fraudulentactivity orw asclosely related to it.M oreover,M r.M iller,the accountantfrom whom

the documentsatissue were obtained,wasform erly a defendantin thiscase who wasalleged to

have participated in fraud with Defendants.Itseem sthatthiscase isthe exactsituation anticipated

bythefraud exceptiontotheaccountant-clientprivilege.Thus,becausethefraudexceptionapplies

here,the accountant-clientprivilege does notprotectthe docum entsatissue.z

        Basedon theforegoing,itishereby ORDERED thatDefendantsproducetoPlaintiffa11of

thedocumentsprovided to theCourtforin camerareview,includingtheQuickbookstile,onor

2TheCourtnotesthatitisnotm akingaGndinginthisOrderthattheaccountant,M r.M iller,andDefendantsw ere,in
fact,engaged infraud.Thatisan issuethatwillbedecidedattrial.Rather,the Courtfindsthatthere isasum cient
primafaciefactualshow ing madebyPlaintiffto establishthatthefraudexception appliesinthiscasesoasto defeat
Defendants'claim ofaccountant-clientprivilege.
before Septem ber 12,2019. A ll production shall be com pleted pursuant to the term s of the

Parties'StipulatedProtectiveOrder(DE 121)enteredonJ ne11,2019.
      DONEandORDEREDinChambersthis) dayofSeptember,2019,atWestPal
                                                                m
Beach,Palm Beach Cotmty in the Southern D istrictofFlorida.



                                         UW ILLI'A M M A TT EW M AN
                                          UN ITED STATES M A G ISTM TE JU D GE
